
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 869
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 11, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the Federal building and
		  United States courthouse located at 101 Barr Street in Lexington, Kentucky, as
		  the Scott Reed Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 101 Barr Street in Lexington, Kentucky, shall be known
			 and designated as the Scott Reed Federal Building and United States
			 Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States courthouse referred to in section 1 shall be deemed to be a
			 reference to the Scott Reed Federal Building and United States
			 Courthouse.
		
	
		
			Passed the House of
			 Representatives March 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
